Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
Applicant had elected a particular polycarbonate diol comprising 45 mole % of 1,6 hexyl group and 55 mole % of pentyl group with hydroxyl number of 56 equivalent weight of 1000.5 grams/mole.  Polycarbonate diol (V)(i) of claim 21 would encompass the elected particular polycarbonate diol.  Thus, new claim 42 directed to non-elected polycarbonate diol (V)(ii) of claim 21 is withdrawn from consideration at this time

                                                          REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 21, 24, 26-29, 31, 40 and 41 are rejected under 35 U.S.C. 103 as being
unpatentable over Iwao et al. (US 2012/0196967 A1) in view of Tamogami (US
2014/0272425 A1) and WO2013/003051 A2, and further in view of Ohrbom et al. (US 2004/0068060 A1) and Saliya et al. (US 8,410,205).
Iwao et al. teach moisture curable composition useful as coatings and adhesives
comprising silylated resin polyurethane in abstract and [0001].  Iwao et al teach the
silylation of a hydroxyl-terminated polyurethane obtained from diisocyanate and
polycarbonate diol having a molecular weight of 1,000 with ᵧ-
monoisocyanatepropyltriethoxysilane in example 9 in which a number average
molecular weight of 2000 and use of nanosilica (meeting claim 40) are further taught.  Iwao et al. teach an alcohol-soluble urethane resin has a molecular weight of 1,000-10,000 in [0038] and aminosilane such as ᵧ-aminopropyltriethoxysilane in [0102].
	Iwao et al. further teach and equate a urethane prepolymer having an isocyanate group or a hydroxyl group in claim 25.
	The elected invention of July 12, 2021 was directed to a particular polycarbonate diol comprising 45 mole % of 1,6 hexyl group and 55 mole % of pentyl group with hydroxyl number of 56 equivalent weight of 1000.5 grams/mole and utilization of a mixture of diisocyanate and triisocyanate over Iwao et al.  The elected invention would fall within scope of the recited mixture of polycarbonate diols (i) of claim 21.
Iwao et al. also teach various polyols including 1,5-pentanediol and 1,6-
hexanediol in [0095].  Thus, utilization of a mixture of 1,5-pentanediol and 1,6-hexanediol would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  MPEP 2123.  
	A polycarbonate diol comprising 1,5-pentanediol and 1,6-hexanediol is known in
the art.
Tamogami teaches a commercially available polycarbonate diol having a weight
molecular weight (Mw) of 2,000 comprising 1,5-pentanediol and 1,6-hexanediol with
hydroxyl number of 56 in [0112].  Tamogami teaches polycarbonate polyols having a Mn of 500-8,000 in [0033] and thus the instant polycarbonate diol having the hydroxyl
number of 56 and the equivalent weight of 1000.5 grams/mole comprising 1,5-
pentanediol and 1,6-hexanediol would have been obvious since Iwao et al. teach polycarbonate diol having a Mn of 1,000 in working example 9.
WO teaches a polycarbonate diol of 1,6-hexanediol and 1,5-pentanediol in a ratio
of 50:50 at page 24 (ASAHI 2000) which would meet the recited generic polycarbonate
diol (V)(i).
	Further as to the elected 45 mole % of 1,6 hexyl group and 55 mole % of 1,5
pentyl group:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result. It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	Ohrbom et al. teach isocyanate-functional polyurethane prepolymer obtained by utilizing diisocyanates and polyisocyanates having more than two isocyanate groups in [0024] and the polyisocyanates having more than two isocyanate groups would encompass the instant tri-isocyanate. 
Saliya et al. teach various diisocyanates and tri-functional isocyanates at col. 9, lines 25-63.
	Thus, it would have been obvious to one skilled in the art at the time of invention
to utilize obvious polycarbonate diols taught by Tamogami and WO with an isocyanate-functional polyurethane obtained by a mixture of the diisocyanates and polyisocyanates having more than two isocyanate groups encompassing tri-isocyanate taught by Ohrbom et al. and Saliya et al. in Iwao et al. since utilization of the
polycarbonate diol comprising 1,5-pentanediol and 1,6-hexanediol for obtaining
urethane is known as taught by Tamogami and WO and since the isocyanate-functional polyurethane obtained by a mixture of the diisocyanates and polyisocyanates is also obvious as taught by Ohrbom et al. and since utilization of various diisocyanates and tri-functional isocyanates for coatings is known as taught by Saliya et al. and since presence of the tri-isocyanate would be expected to yield a higher cured/crosslinking density providing improved physical/mechanical properties absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited ratio of 10:1 of claim 24:  Although Ohrbom et al. teach employing small amounts of the polyisocyanates having more than two isocyanate groups in [0024], the [0024] further teaches the amount should be controlled in order to avoid gelation.  Thus, the recited ratio of 10:1 would have been obvious and see above cited In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) and In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to claims 26 and 27, Iwao et al. further teach and equate a urethane prepolymer having an isocyanate group or a hydroxyl group in claim 25 and thus utilization of a hydroxyl-terminated polyurethane obtained from a mixture of a diisocyanate and tri-isocyanate of Ohrbom et al. would have been obvious.   
As to the recited silylating agent of claims 28-30, see [0104-0108] of Iwao et al.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (US 2012/0196967 A1) in view of Tamogami (US 2014/0272425 A1) and WO2013/003051 A2, and further in view of Ohrbom et al. (US 2004/0068060 A1) and Saliya et al. (US 8,410,205) as applied to claims 21, 24, 26-29, 31, 40 and 41 above, and further in view of Lim et al. (US 2015/0031806 A1).
The instant claim 30 further recites specific aminosilanes over aminosilanes taught by [0099-0103] of Iwao et al.
The instantly recited specific aminosilanes are well-known in the art as taught by [0092] of Lim et al and N-ethyl-4-amino-3,3-dimethylbutyltrimethoxysilnane is further taught in lines 9-10 from bottom of the [0092].
Thus, it would have been obvious to one skilled in the art at the time of invention further to utilize the are well-known N-ethyl-4-amino-3,3-dimethylbutyltrimethoxysilnane taught by Lim et al. in Iwao et al., Tamogami, WO, Ohrbom et al. and Saliya et al.  thereof since Iwao et al. teach employing the aminosilanes absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 3, 2022                                                     /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762